ORDER
PER CURIAM.
Gerald Eastman (Defendant) appeals from the trial court’s judgment and sentence entered following a jury verdict convicting him of second degree assault, Section 565.060 RSMo 1994, and armed criminal action, Section 571.015 RSMo 1994. The trial court sentenced Defendant to a fine of $500 for second degree assault and three years imprisonment for armed criminal action.
In his first point, Defendant argues the trial court erred in refusing to submit to the jury Defendant’s Instruction “A” on the theory of defense of premises. In his second point, Defendant argues the trial court erred in giving Instruction No. 8 on self-defense submitted by State, which offered deadly force options for the jury’s consideration, and refusing Defendant’s Instruction “B,” a self-defense instruction which did not include the element of deadly force.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).